On April 20, 1979 the court awarded attorneys’ fees of $180,955.25, which is 10% of the final award of $1,809,552.57 by the Indian Claims Commission in the above-docketed cases, to be apportioned, at the request of the petitioners, as follows:
1. $126,668.67, 70% of the total fee, to Louis L. Rochmes and Robert S. Johnson, attorneys respectively for the Citizen Band (plaintiffs in Docket 306) and the Prairie Band (plaintiffs in Docket 15-P), for and on behalf of all counsel entitled to participate in the fees for said groups.
2. $27,143.29, 15% of the total fee, to Robert C. Bell, Jr., attorney of record in Docket 29-N.
3. $27,143.29, 15% of the total fee, to the Estate of Walter H. Maloney. Maloney represented claimants in Docket 29-N before and in conjunction with Bell.